 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11   SYLEE CASTLE,                              No. 2:18-CV-01538 JVS (JDE)
12                        Plaintiff,
                                                 ORDER OF DISMISSAL
13                 v.                            WITHOUT PREJUDICE
14   L. SPRINGS,
15                      Defendants.
16
17
18         On April 15, 2019, the Court issued an Order revoking the in forma
19   pauperis status of Plaintiff Sylee Castle (“Plaintiff”) and directing that the
20   action be dismissed without prejudice unless Plaintiff paid the unpaid balance
21   of the full filing fee, $237, within 30 days. Dkt. 37. Plaintiff has not paid the
22   remaining filing fee or sought additional time in which to do so.
23         As a result, IT IS HEREBY ORDERED that this action is dismissed
24   without prejudice.
25
     Dated: May 28, 2019
26
                                                  ______________________________
27                                                JAMES V. SELNA
28                                                United States District Judge
